DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, in the reply filed on 05/24/2022, is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 6898066) in view of Ueda et al (US 2016/0197334).
Regarding claim 1, Lim teaches a capacitor (Fig. 8) comprising: a capacitor main body (Fig. 8, 430) including an outer package case (Fig. 8, 410), an 5opening sealing member (Fig. 8, 413) attached to an inside of an open portion of the outer package case (Fig. 8) and a terminal lead (Fig. 8, 431) penetrating through the opening sealing member (Fig. 8); a base (Fig. 8, 420) attached to an outside of the open portion of the outer package case (Fig. 8), the base including an insertion through hole (Fig. 8, 421) through 10which the terminal lead passes to be disposed on an outer side of the base (Fig. 8); and a resin layer (Fig. 8, 417) between the base and the opening sealing member (Fig. 8).
However, Lim fails to teach that the base further includes a resin injection hole that is used 15for injection of a resin, a through hole that is used for discharging air pushed out by the injection of the resin or for checking the injected resin, and a first protruding portion disposed along a part of an edge portion of the through hole.  
Ueda teaches that the base (Fig. 1, 16) further includes a resin injection hole (Fig. 1, below 48) that is used 15for injection of a resin (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “used 15for injection of a resin” does not distinguish the present invention over the prior art of Ueda who teaches the structure as claimed), a through hole (Fig. 1, 44) that is used for discharging air pushed out by the injection of the resin or for checking the injected resin (capable of being used for this purpose), and a first protruding portion (Fig. 1-2, rind around 44) disposed along a part of an edge portion of the through hole (Fig 1-2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ueda to the invention of Lim, in order to safely allow access below the base (Ueda [0105]).
20 Regarding claim 2, Lim, as modified by Ueda, further teaches that the first protruding portion is disposed between the through hole and the resin injection hole (Ueda Fig. 1, rim is between 44/48).  
Regarding claim 9, Lim, as modified by Ueda, further teaches 20a resin path formed by a space between a tip portion of the outer package case and the base (Lim Fig. 8, resin path s through all space at 417 between tip 415 and base 420).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 6898066) in view of Ueda et al (US 2016/0197334) in view of Mori et al (US 2013/0250475).
Regarding claim 5, Lim, as modified by Ueda, fail to teach the claim limitations. 
Mori teaches that the base (Fig. 7A, 22) or the opening sealing member includes a second protruding portion (Fig. 7A, 64) that is adjacent to the resin layer (when combine) and isolates the insertion through hole from the resin layer (Fig. 7A, would isolate when combine).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mori to the invention of Lim, in order to separate the terminal leads from each other to reduce chances of a short).
Regarding claim 6, Lim, as modified by Ueda and Mori, further teaches that the second protruding portion is disposed on a face portion (Mori Fig. 7A, bottom of 22) on the side of the opening sealing member of the base and surrounds the insertion through hole (Mori Fig. 7A, when combine).  
10 Regarding claim 7, Lim, as modified by Ueda and Mori, further teaches that the second protruding portion is in contact with the opening sealing member (Mori Fig. 2, 64 on 52).  

Additional Relevant Prior Art:
Takeishi et al (US 2003/0117762) teaches relevant art in Fig. 4A-4B.
Chun et al (US 2011/0317333) teaches relevant art in Fig. 1-9.
ITO (US 2012/0321943) teaches relevant art in Fig. 2-4.
FRANC et al (US 2013/0015981) teaches relevant art in Fig. 3B-6.
TSUTSUMI et al (US 2014/0315071) teaches relevant art in Fig. 1-7.

Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein 25the first protruding portion is disposed along 50% or more of the edge portion of the through hole or along 66% or more of the edge portion of the through hole” in combination with the other claim limitations. 
Regarding claim 8, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein 15the second protruding portion includes a ventilation path that causes the insertion through hole to communicate with the resin layer between the base and the opening sealing member” in combination with the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848